MEMORANDUM **
Didar Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his application for asylum. We have jurisdiction under 8 U.S.C. § 1105a(a). We review for substantial evidence, Malhi v. INS, 336 F.3d 989, 992 (9th Cir.2003), and deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding because Singh’s testimony was inconsistent regarding key elements of his asylum application, which included his identity and prior arrest for soliciting prostitution. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003) (upholding adverse credibility finding where inconsistencies went to key elements of the asylum application, including identity and membership in a persecuted group).
Because Singh failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of deportation. See Fisher v. INS, 79 F.3d 955, 965 (9th Cir.1996) (en banc).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.